Case 2:20-cv-00769-JMG Document 3 Filed 04/20/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT
for the
Eastern District of Pennsylvania

 

 

 

Kyle Mattmuller )
Plaintiff )
v. ) Civil Action No. 20-769
Unum Insurance Company of North America )
Defendant )
WAIVER OF THE SERVICE OF SUMMONS
To: Marc H. Snyder
(Name of the plaintiff's atiornuey or unrepresented plaintif))

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and coinplaint in this case.

l understand that I, or the entity I represent, will keep all defenses or objections to the lawsult, the court's
jurisdiction, and the venue of the action, but that | waive any objections to the absence of a summons or of service.

| also understand that t, or the entity | represent, must file and serve an answer or a motion under Rule 12 within
60 days from 03/12/2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). If] fail to do so, a default judgment will be entered against me or the entity | represent.

Date: 3/20/2020 WA /

>
Signature of tha attorney or unrepresented party

Unnon Life Trenance Company & Anariea Mosk Rloding

* * oe . ee: 7
Printed name of party waiving service of summons Printed name

    

 

Cneaonecty Named ag “Unum Taswawve

White anal Winn LLP 16-50 Mele Sheet Sih Wow,

 

C ompay &K Nor Th Arora” Address
Po lrdinom@whiteanduNiams. com

 

E-mail address

LES - § EX -CEIF

 

Telephone snmnber

 

Duty to Avoid Unnecessary Expenses of Serving 2 Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
ihe United States will be required to puy the expenses of service, unless the defendant shows good cause for the failure.

_ _,, "Good cause” docs nut include a belief that the lawsuil is groundless, or that it has been brought in on improper venue, or thal the court has
na jurisdiction over this matter or over the defendant or the defendant's property.

Wf the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
1 summons ar of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
ind file a copy with the court. By siening and returning the waiver form. vou are allowed more time to resnand than Ifa summans had heen served

rt

A los
